On Arpmcation nor Rnhharing.
The appellant, Mrs. Sarah H. Hill, alone, makes this application ; though she was joined in her appeal by the syndic.
She complains that our opinion treats this as a contest made by the insolvent, whereas it is between her and the State and city, touching the rank of their liens and privileges.
The facts of the case are : That the tax delinquent, as syndic of his own estate, procured a sale of his property, on which Mrs. Hill held a first mortgage, for a large sum, and, at the sale, she became the purchaser. Soon after, the syndic proceeded by rule on the certificate of mortgages, and, contradictorily with them, obtained the cancellation of all liens and mortgages, recorded against the identical property she purchased, and their reference to the proceeds of sale.
The object of that proceeding was manifestly for the purpose of disencumbering her property, and to which her assent was given.
The only question with which we have now to deal is the rank of the liens affecting those proceeds.
The insolvent, as syndic, filed an account and tableau of distribution of same, and the appellant was thereon placed as a first mortgage creditor.
The taxes of 1880 and subsequent years were allowed, as being mi-titled to participate in the distribution; but those of years previous to 1880 were placed on a list appended to the account, without anillen or privilege.
This account and tableau were opposed by the State and city, on the grounds stated in the opinion.
To these oppositions Mrs. Hill tendered several exceptions, and, among others, a plea of prescription.
On these issues the oppositions were tried, and decided against Mrs. Hill and the syndic.
It seems clear that Mrs. Hill is as much bound by the judgment as the syndic was. The amount of the taxes was tacitly at issue, and adjudged, quite as her lien and mortgage on the proceeds.
*127The acknowledgement of the syndic on his account, to which Mrs. Reid had made herself a pmty, by plea and exception, resisting the demands of opponents to it, became conclusive against all parties, when final judgment was rendered on the issues thus joined.
She urges specific objection to the effect that the taxes of 1880 having been allowed on the account, the judgment affirmed, virtually allowed them a second time. Such was not the interpretation we placed on the, decree. In our opinion it merely revised am.d restated the account, and increased this item, by the addition of costs, only.
There are other objections urged against the opinion, hut the points covered by them were sufficiently discussed in the original opinion, and their argument need not he. repeated here.
But, on reflection and re-examination of the law, we have become, satisfied that the lien of the State for the taxes of 1878 has lapsed, and have become barred by the limitation of three years, provided by Section 36 of Act 96 of 1877, and that the judgment appealed from should he reduced by the sum of $146 52 on that account — but that a rehearing is unnecessary in order that this reduction he made.
But, in so deciding, we are not to he understood as reversing, or even modifying the opinion of this Court, as expressed in State ex rel. Jackson vs. Recorder, 34 Ann. 178, and others cited in opinion. On the contrary, we expressly affirm them.
It is, therefore, ordered, adjudged and decreed that the judgment of the District Court, and of this Court, he and the same are hereby amended and reduced by the sum of $146 52, a,nd, as thus amended, our original opinion remain undisturbed.